The orders appealed from were affirmed by order filed March 15th, 1928. Petition for rehearing has been filed and upon considering the same and further examination of the record we find that pursuant to an order made on the 16th day of August, 1927, a supersedeas bond was filed on September 5th, 1927, making the supersedeas order affecting the first appeal effective.
The second appeal was from an order confirming the sale made under the final decree. There being no showing to the contrary, we must assume that the sale was made before the supersedeas order became and was effective.
The order confirming the sale, however, from which order the latter appeal is taken, having been made after the order of supersedeas became effective and before the appeal to which it applied was disposed of in this Court, is invalid.
The orders and decrees appealed from in the first appeal are now affirmed. The order of confirmation of sale appealed from in the second appeal is reversed and the cause is remanded for such further orders and proceedings as may be required in the premises and a rehearing is denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 896